Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	Applicant’s “Remarks” filed on 6/2/2022 have been considered by the Examiner.  
	Status of the Claims:  Claims 1 and 3 are amended, Claims 2 and 4-5 are cancelled, and Claims 1, 3, and 6-8 are presently pending.  The pending claims are allowed as indicated in the action below.  
	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Deal et al. (U.S. Patent Application Publication No. 20040128025) teach a merchandizing system comprising a user interface, stock locations, and a dispenser for distributing requested items to customers.  Deal et al. further teach the user interface accepting payment information and accepting a request for an item to be delivered to specified locations such as a fitting room.  Deal et al. also teach a transport mechanism for delivering the items to the specified locations and a merchandise selector for retrieving desired items.  Yap et al. (U.S. Patent Application Publication No. 20200017317) teach an invention directed to product handling for consumer items and teach the use of a robotic device for sorting items autonomously.  Patel (U.S. Patent No. 5154260) teaches an invention of automated processing of customer selections and purchases and further teaches conveyers traversing the store for transporting customer-selected items to a checkout center.
However, the cited references fail to explicitly disclose or render obvious the entirety of Claim 1 as amended on 6/2/2022.  Examiner has performed an updated search and is unaware of more relevant prior art.  Therefore, Examiner is allowing independent Claim 1 as it is novel and nonobvious.  Dependent Claims 3 and 6-8 depend on allowable subject matter, and thus are also allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE ELENA BRUNER/Examiner, Art Unit 3627  


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627